Citation Nr: 1420892	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sarcoidosis. 

2. Entitlement to an increased evaluation for sarcoidosis, rated as 30 percent disabling prior to May 12, 2008 and after August 1, 2010, and 60 percent disabling from May 12, 2008 to August 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims were originally transferred from the Louisville, Kentucky RO to the Nashville RO for adjudication as he was a VA employee.  

These claims were before the Board in September 2011 and July 2013.  In March 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  In September 2011, the Board denied the Veteran's service connection claim for obstructive sleep apnea and remanded his claim for an increased rating for his service-connected sarcoidosis in order to obtain pertinent private treatment records.  The Veteran appealed the denial of the obstructive sleep apnea claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the September 2011 Board decision and remanded the appeal to the Board for further action.  In July 2013, the Board remanded the obstructive sleep apnea claim for a VA medical opinion to determine whether the Veteran's obstructive sleep apnea was aggravated by the Veteran's service-connected sarcoidosis.  The Veteran's increased rating claim for sarcoidosis was again remanded for pertinent outstanding VA treatment records and consideration of an increased rating under Diagnostic Code 6600 as sarcoidosis can be considered analogous to chronic bronchitis.  As discussed below, the Board's remand instructions were substantially complied and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).            
        
FINDINGS OF FACT

1. The Veteran has a current diagnosis of obstructive sleep apnea.

2. The Veteran's obstructive sleep apnea is not related to an injury or disease occurred in service or to his service-connected sarcoidosis.  

3. Prior to May 12, 2008, the Veteran took corticosteroids on an intermittent basis, did not have post-bronchodilator studies of FEV-1 of less than 56 percent predicted, and did not experience cardiac failure or pulmonary hypertension.

4. From May 12, 2008 to August 1, 2010, the Veteran took high dose corticosteroids for control of his sarcoidosis, but did not have post-bronchodilator studies of FEV-1 of less than 40 percent predicted and did not experience cardiac failure or pulmonary hypertension. 

5. After August 1, 2010, the Veteran took corticosteroids on an intermittent basis, did not have post-bronchodilator studies of FEV-1 of less than 56 percent predicted, and did not experience cardiac failure or pulmonary hypertension.


CONCLUSIONS OF LAW

1. Obstructive sleep apnea was not incurred in service, nor was it proximately caused or aggravated by his service-connected sarcoidosis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2. Prior to May 12, 2008 and after August 1, 2010, the criteria for the assignment of a disability rating in excess of 30 percent for service-connected sarcoidosis has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.96, 4.97, diagnostic codes 6600, 6846 (2013).   

3. From May 12, 2008 to August 1, 2010, the criteria for the assignment of a disability rating in excess of 60 percent for service-connected sarcoidosis has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.96, 4.97, diagnostic codes 6600, 6846 (2013).     
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  VA has satisfied its notice requirement as July 2007 and May 2008 letters provided notice as to the requirements of an increased rating claim and an April 2008 letter provided notice as to the elements of a secondary service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
  
VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records have been obtained and considered.  Pertinent VA treatment records and private treatment records are also of record. 

In November 2009 and December 2013, VA physicians reviewed the Veteran's records and provided opinions as to the etiology of the Veteran's obstructive sleep apnea.  An October 2013 VA examiner provided an appropriate evaluation of the Veteran and opined as to whether the Veteran's service-connected sarcoidosis aggravated his obstructive sleep apnea.  These medical opinions are adequate because, when read together, the opinions provide a thorough explanation regarding whether the Veteran's obstructive sleep apnea is related to or aggravated by his sarcoidosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was also afforded VA examinations for his sarcoidosis on September 2007, April 2009, January 2010, and October 2013.  The examination reports are adequate as they are based on an appropriate evaluation of the Veteran and review of pertinent medical records.  A December 2013 physician also provided an appropriate medical opinion regarding the Veteran's sarcoidosis based on his claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating for his sarcoidosis and whether he met the criteria for service connection for sleep apnea.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  
 
The Board also finds that there was substantial compliance with the September 2011 and July 2013 remand directives.  The Veteran's service connection claim was remanded for a VA opinion regarding whether the Veteran's obstructive sleep apnea was aggravated by his service-connected sarcoidosis.  As discussed above, this opinion was obtained and is adequate.  The Veteran's increased rating claim for sarcoidosis was remanded for pertinent private treatment records and outstanding VA pulmonary function test reports.  The RO was also requested to adjudicate the sarcoidosis claim under diagnostic code 6600 as sarcoidosis may be considered analogous to chronic bronchitis.  The Veteran's private treatment records and VA treatment records, dated through March 2014, have been associated with the claims file.  The Veteran's increased rating claim was also considered pursuant to DC 6600 in the February 2014 supplemental statement of the case.  Thus, the Board concludes that there has been substantial compliance with the Board's September 2011 and July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

Service Connection Claim for Obstructive Sleep Apnea 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that a September 2007 VA respiratory examination report indicates that obstructive sleep apnea was diagnosed.  The diagnosis was confirmed in a June 2008 sleep study with polysomnograph.  

The Veteran's service treatment records are negative for any treatment or abnormalities associated with sleeping.  Private treatment records, dated 1996 through 1997, reveal no complaints associated with the Veteran's sleep.  In fact, following the Veteran's discharge from service in 1983, the first documented evidence referring to problems associated with sleep is during an October 2005 VA examination, more than twenty years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, there is no competent and credible evidence of record linking the Veteran's currently diagnosed obstructive sleep apnea to service. 

The Veteran contends that his obstructive sleep apnea is caused by the medication prescribed for his service-connected sarcoidosis.  The Veteran alleges that there is a relationship between his sleep apnea and sarcoidosis since he was diagnosed with obstructive sleep apnea after being prescribed systemic steroids as treatment for his service-connected sarcoidosis.  See March 2011 hearing transcript.  He further alleges that breathing problems that he associated with his sarcoidosis aggravate his sleep apnea.  The Veteran also submitted medical articles that assert that sleep disturbance may be a possible side effect of systemic steroids.          
  
The Board acknowledges that the Veteran is competent to describe the symptoms he experiences, such as difficulty sleeping.  However, he is not competent to attribute a medical disorder to a specific cause.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not offered any evidence demonstrating that he has any special training or education which would qualify him to address the issue of medical causation.  The Board notes that he served as an emergency medical technician in service, but there is no indication that his training would include the necessary expertise in the origins of respiratory diseases.  There is also no indication in the record that the Veteran has received respiratory training since service.  Thus, any opinion of the Veteran as to the relationship between his sleep apnea and sarcoidosis weighed against that of a physician is of little probative value.   

Additionally, the Board acknowledges the medical research submitted by the Veteran, however, such medical research is generally too abstract to prove a nexus element of service-connection.  Sacks v. West, 11 Vet. App. 314, 316 (1998).  Here, the medical evidence is not specific to the Veteran's medical history and does not provide a relationship between the Veteran's specific medication prescribed for his sarcoidosis and his obstructive sleep apnea.  

VA treatment records, dated through March 2014, confirm treatment for his obstructive sleep apnea and that he was prescribed a CPAP machine.  Despite the Veteran's allegation that his cough caused by his sarcoidosis aggravated his sleep apnea, VA treatment records indicate that the Veteran's productive cough may not be due to his service-connected sarcoidosis but rather may be related to non-service connected disabilities.  See December 2009 VA treatment record.    

In November 2009, a VA physician reviewed the Veteran's records.  He opined that it was less likely than not that the Veteran's sleep apnea was related to his service-connected sarcoidosis.  He reasoned that obstructive sleep apnea is caused by the upper airway collapsing or becoming obstructed and the Veteran's sarcoidosis is documented as impacting his lungs, not his upper airway.  

An October 2013 VA examiner also opined that the Veteran's claimed condition is less likely than not the result of the Veteran's service-connected sarcoidosis.  The examiner acknowledged the Veteran's contention that his weight gain due to medications prescribed for the sarcoidosis aggravated his sleep apnea.  The examiner opined that although the Veteran gained weight, there is no medical evidence that the Veteran's weight gain led to worsening of his previously diagnosed obstructive sleep apnea.  Furthermore, the examiner opined that since the Veteran's sarcoidosis was "generally quiescent," it would be unusual for the only manifestation of the sarcoidosis to be nasal symptoms leading to or aggravating obstructive sleep apnea.  The examiner cited to medical research to support this opinion.    

A December 2013 VA physician, after review of the claims file, further opined that the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by the service-connected sarcoidosis.  The examiner opined that the Veteran's sleep apnea has not worsened as a result of the sarcoidosis because the Veteran stated that his sleep apnea symptoms have not changed since the time of diagnosis and because the clinical evidence shows that the sleep apnea is "symptomatically unchanged."  The examiner further noted that there is no indication of frequent follow-up or treatment for either the obstructive sleep apnea or the sarcoidosis, thus further indicating no aggravation of the sleep apnea.    

The Board finds these medical opinions, when read together, to be highly probative.  

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea secondary to service-connected sarcoidosis.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     

Increased Rating Claim for Service-Connected Sarcoidosis 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Veteran is currently service connected for his sarcoidosis.  Sarcoidosis is rated under 38 C.F.R. § 4.97, diagnostic code (DC) 6846 or DC 6600 as analogous to chronic bronchitis.  

Under 38 C.F.R. § 4.97, DC 6846 for sarcoidosis, a 30 percent rating is assigned when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

Bronchitis is rated based on the results of pulmonary function tests.  Under 38 C.F.R. § 4.97, DC 6600, a 30 percent rating is assigned when the Forced Expiratory Volume in one second (FEV-1) is between 56 and 70 percent of what is predicted; when FEV-1/FVC (Forced Vital Capacity) is between 56 and 70 percent of what is predicted; or when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is between 56 and 65 percent of what is predicted.  A 60 percent rating is assigned when FEV-1 is 40 to 55 percent of what is predicted; when FEV-1/FVC is between 40 and 55 percent of what is predicted; when DLCO (SB) is 40 to 55 percent of what is predicted; or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

 The rating schedule also provides that if the DLCO (SB) test is not of record, the evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When pulmonary function tests are not consistent with clinical findings, the evaluation should be based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why; and, when evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes. 

When there is a disparity between the results of different pulmonary function tests so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Here, the Veteran was granted service connection for sarcoidosis in August 2002 and was assigned a noncompensable rating.  The Veteran filed an increased rating claim and in December 2004, the Veteran was assigned a 30 percent rating, effective August 2004.  The Veteran submitted additional evidence and a timely notice of disagreement to the December 2004 decision.  The RO addressed the new evidence in a December 2006 statement of the case.  The Board notes that a substantive appeal was not submitted within 60 days of the statement of the case.  38 C.F.R. § 20.302 (2013).  As such, the December 2004 rating decision is final as the appeal was not perfected.  In June 2007, approximately six months after the December 2006 statement of the case, VA received a new increased rating claim for sarcoidosis.  This appeal arose from a June 2007 claim for increased rating and the following discussion will address the Veteran's level of disability since the June 2007 claim.  Francisco, 7 Vet. App. 55; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Prior to May 12, 2008

The Veteran is currently rated as 30 percent disabling for his service-connected sarcoidosis from August 30, 2004 to May 12, 2008.  He contends that the severity of his condition warrants a higher rating as he was prescribed corticosteroids on a regular basis and he experienced shortness of breath.  

The evidence of record indicates that the Veteran was prescribed Prednisone, a corticosteroid, prior to the period currently on appeal.  He was prescribed 40mg of Prednisone beginning in November 2004 and his private physician slowly decreased the medication over time.  In March 2006, he was prescribed 5mg of Prednisone three times a day and by January 2007 he was prescribed 5mg of Prednisone every other day.  

A September 2007 VA examination stated that the Veteran only used steroids for his sarcoidosis on an "intermittent" basis.  He had shortness of breath on a moderate level of exertion.  The examiner noted that based on the Veteran's private medical records, the Veteran had normal PFT in October 2006 and January 2007.  The Veteran had a mild decrease in diffusion capacity in October 2006 and normal diffusion capacity in January 2007.  

VA treatment records revealed that in March 2008 the Veteran's airflow rates were normal and that his lung volume measurements were normal.  Diffusing capacity measurement indicated that there was a moderately severe reduction.  The Veteran's pre-bronchodilator study revealed that the FEV-1 predicted was 118% and that the ratio was 109%.  No post-bronchodilator studies were performed.  A May 2008 VA treatment record indicated that the Veteran had not taken Prednisone for one year.    

After review of the evidence of record, the Board notes that from one year prior to the date of the increased rating claim to May 12, 2008, the Veteran was prescribed Prednisone, a corticosteroid, on an intermittent basis.  There is no indication that the Veteran used a high dose corticosteroid on a regular basis during this specific time period, which is required for a 60 percent disability rating.  Furthermore, the Veteran's private records, VA treatment records, and September 2007 VA examination report indicated no evidence of congestive heart failure or any progressive pulmonary disease with fever, night sweats, and weight loss.  In fact, it was noted that the Veteran gained weight.  As such, a 30 percent rating for this time period under DC 6846 is appropriate.

A 60 percent rating or higher is not warranted under DC 6600.  The March 2008 pulmonary function test noted normal lung volume, normal airflow rates, but with moderately severe reduction in diffusing capacity.  However, the Board notes that this test did not include post-bronchodilator studies, which is required under note 4 of 38 C.F.R. § 4.96.  The September 2007 VA examiner stated that the Veteran's private treatment records indicated normal pulmonary function tests in October 2006 and January 2007.  As noted above, there is no indication of heart failure, respiratory failure, or pulmonary hypertension.  In light of the foregoing, the Board finds that a disability rating in excess of 30 percent for the period on appeal prior to May 12, 2008 is not warranted.    

May 12, 2008 to August 1, 2010

From May 12, 2008 through August 1, 2010, the Veteran has been assigned a 60 percent disability rating for his service-connected sarcoidosis.  

A May 12, 2008 VA treatment record notes that the Veteran was prescribed 35mg per day of Prednisone for a decreased pulmonary function test.  It was noted that the Veteran experienced night sweats but not fevers, chills, or chest pains.  It was noted in September 2008 that the Veteran did experience musculoskeletal chest pain related to his cough.         

A November 2008 VA pulmonary function test revealed that the Veteran's post-bronchodilator studies were 118% FEV-1 predicted and a ratio of 114%.  In February 2009, it was noted that the Prednisone would be decreased by 5mg every 4 weeks.  In March 2009, the Veteran complained of weight gain and VA pulmonary function testing was performed.  The testing did not include post-bronchodilator studies.  However, it was noted that the Veteran's airflow was normal and that his lung volume measurements were normal.  It was reported that his diffusing capacity measurements indicated a moderate reduction.  His pre-bronchodilator studies were 118% FEV-1 predicted and his ratio was 110%.    

An April 2009 VA examination report noted that at that time, the Veteran was decreased to 20 mg of Prednisone.  The examiner considered this a high dose of steroid therapy.  The Veteran reported night sweats and shortness of breath.  The examiner noted no history of pulmonary embolism, respiratory failure, chest trauma, or fever.    

In August 2009, the Veteran stopped taking Prednisone and a December 2009 VA treatment record stated that the Veteran was "doing well" off the steroids.  It was also indicated that it was "very likely" that the Veteran no longer had "active" sarcoidosis.  It was also noted that the Veteran's "chronic cough is most likely a combination of inadequately treated GERD and untreated" obstructive sleep apnea.    

A January 2010 VA examination report noted that the Veteran was no longer taking Prednisone and was not taking any medication for his sarcoidosis.  The examiner noted that there was no evidence of congestive heart failure, chronic pulmonary mycosis, or pulmonary hypertension.    

The evidence of record does not indicate that the Veteran is entitled to a disability rating in excess of 60 percent from May 12, 2008 to August 1, 2010.  As noted above, the medical evidence of record indicates no congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss.  Although the Veteran indicated a history of night sweats, there is no indication of progressive pulmonary disease with fever.  As such, a 100 percent rating under DC 6846 is not warranted.  Furthermore, a 100 percent rating under DC 6600 is not warranted as the Veteran's November 2008 post-bronchodilator studies were 118% FEV-1 predicted and a ratio of 114% which does not rise to the level to warrant a 100 percent rating.  There is no indication that the Veteran requires outpatient oxygen therapy or that he has a history of pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.  Accordingly, a 100 percent rating under DC 6600 is not warranted.   

After August 1, 2010

The Board notes that a February 2010 rating decision informed the Veteran of a proposed reduction of his service-connected sarcoidosis from 60 percent to 30 percent based on the medical evidence that showed that it was no longer necessary for the Veteran to take Prednisone.  A May 2010 RO decision reduced the Veteran's benefits to 30 percent, effective August 1, 2010.    

The Veteran has stated that although he no longer takes Prednisone, he has been prescribed a promethazine syrup and Mometasone which entitles him to a higher rating.  See March 2010 lay statement and August 2010 VA Form 9.  

Pulmonary function testing was performed in August 2010 and March 2013.  Post- bronchodilator studies were not performed in either study since pre-bronchodilator results were normal.  See December 2013 VA examination report.   
  
February 2011 VA treatment records indicate that the Veteran had been prescribed Mometasone.  The Veteran's sarcoidosis was described as stable and it was suggested that the Veteran should stop using the Mometasone.  February 2013 VA treatment records indicate that the Veteran complained of chest pain but it was noted that it was unlikely that there was a cardiac etiology.     

An October 2013 VA examination report noted that the Veteran's sarcoidosis is "generally quiescent at this point."  In a December 2013 VA opinion, a VA physician noted that the Veteran's current clinical status is that he does not require active treatment for sarcoidosis and that his last course of oral Prednisone was in 2010.  The physician stated that the Veteran's condition requires intermittent courses or bursts of systemic corticosteroid and that the Veteran did not have a course of corticosteroids within the past year.  It was also noted that the Veteran's condition does not require inhaled medication, oral bronchodilator, antibiotics, or outpatient oxygen therapy.        

VA treatment records, dated March 2014, indicate that the Veteran was last on systemic steroids in 2010 and that he was prescribed pseudoephedrine and a nasal steroid for his rhinitis.  

In light of the foregoing evidence, the Board finds that a rating in excess of 30 percent for the time period after August 1, 2010 is not warranted.  Although it is noted that during this time period the Veteran took corticosteroids, the October 2013 and December 2013 VA physicians stated that the Veteran's sarcoidosis was quiescent and that he was not currently on active treatment for sarcoidosis.  His sarcoidosis condition, in general, was noted as requiring intermittent courses of corticosteroid.  Furthermore, there is no indication of cor pulmonale, progressive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss.  As such, a higher rating under DC 6846 for this period is not warranted.    

A higher rating is also not warranted under DC 6600 as the December 2013 examiner noted that post-bronchodilator studies were not conducted as pre-bronchodilator results were normal.  38 C.F.R. §  4.96, note 4.  There is also no indication of pulmonary hypertension, outpatient oxygen therapy, or heart failure.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connection sarcoidosis, including the use of corticosteroids, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's sarcoidosis and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is currently employed.  During the March 2011 hearing, the Veteran stated that he was not gainfully employed.  However, the December 2013 physician stated that his sarcoidosis does not impact his ability work and VA treatment records, dated March 2014, noted that the Veteran is currently employed.  As such, there is no evidence that the Veteran is unemployable due to his service-connected disability and a TDIU claim is not raised by the record.                  
 








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sarcoidosis, is denied.  

Entitlement to a disability rating in excess of 30 percent prior to May 12, 2008 is denied. 

Entitlement to a disability rating in excess of 60 percent from May 12, 2008 to August 1, 2010 is denied. 

Entitlement to a disability rating in excess of 30 percent after August 1, 2010 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


